Citation Nr: 1453179	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the reduction in the disability rating for low back strain from 40 percent to 20 percent was proper. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 2004, with 4 years, 6 months and 12 days of prior active service listed on his DD 214. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO reduced the Veteran's low back rating from 40 to 20 percent. 


FINDINGS OF FACT

1. An April 2010 rating decision reduced the evaluation for service-connected low back strain from 40 percent to 20 percent, effective July 1, 2010; the 40 percent evaluation was in effect for less than five years. 

2. The evidence at the time of the reduction demonstrated improvement in the low back disability. 


CONCLUSION OF LAW

The reduction in the rating assigned for low back strain, from 40 percent to 20 percent, effective July 1, 2010, was proper. 38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), (h); 3.344(c); 4.1, 4.71a, Diagnostic Codes (DC) 5242, 5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and Reduction Procedural Requirements

In an August 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to adjudicate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014). VA medical records have been associated with the file. The Veteran received several VA examinations regarding his spine, including in June 2009, directly prior to the reduction, and October 2012 after the reduction. 

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e) (2014). The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Id. 

Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2014) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. See also, 38 U.S.C.A. § 5112(b)(6) (West 2002). 

Here, in an August 2009 proposal to reduce and notification letter, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected low back disability. In the letter, the RO informed the Veteran of the type of evidence that would prevent such a reduction and that he could request a personal hearing.  Following this notice, the RO, by an April 2010 rating action, formally reduced the evaluation of his service-connected low back disability from 40 percent to 20 percent, effective on July 1, 2010. 

The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The Board finds that the duty to notify and the procedural requirements of 38 C.F.R. § 3.105(e) have been met.  

Additional procedural precautions, as set forth in 38 C.F.R. § 3.344(a) and (b), must be followed where a disability rating has been in place for five years or more.  These provisions pertain to stabilization of disability ratings and are designed to ensure that sustained improvement has been demonstrated before a rating is reduced. 38 C.F.R. § 3.344(b)-(c) (2014); see Brown v. Brown, 5 Vet. App. 413, 419-21 (1993). The directives 38 C.F.R. § 3.344(a) and (b) of are not applicable here because the 40 percent rating had only been in effect from January 12, 2007, to July 1, 2010 (less than five years). 

Rating Reductions and the Spine

For disabilities that have been in place less than five years, § 3.344(c) applies:

Disabilities which are likely to improve. The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by DCs. 38 C.F.R. § 4.27 (2014). 

Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235-5243 provides for the rating of disabilities of the spine.  38 C.F.R. § 4.71a. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); and 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gaiter abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent). 

General Rating Formula for Diseases and Injuries of the Spine; 38 C.F.R. § 4.71a. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014). 

To warrant additional compensation beyond the minimum compensable level "pain must affect some aspect of the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned. This is because "pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet App 32, 43 (2011). 

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2013). Note (1) of 38 C.F.R. § 4.71a, DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2014). Also, the entire rating period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease, disability, and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2014). 

The Veteran was initially rated under DC 5242 (arthritis of the spine).  In February 2007, the RO decided to rate the disability under Diagnostic Code 5243, for IVDS.
However, at no point has the Veteran been diagnosed as having IVDS or prescribed bed rest by a physician. 38 C.F.R. § 4.71a, DC 5243. The basis for the increase in the Veteran's evaluation in 2007 was the decrease in his forward flexion to 30 degrees, which under the general rating formula, warranted the 40 percent rating.

Evidence

As background, at the Veteran's initial VA examination after separation in 2004, his range of motion was as follows:

Forward flexion
90 Degrees
Extension
10 Degrees
Right lateral flexion
20 Degrees
Left lateral flexion
20 Degrees
Right lateral rotation
40 Degrees
Left lateral rotation
40 Degrees

It was noted he had good effort in all range of motion. He was working greater than 40 to 60 hours per week. 

A March 2006 record showed complaints of back pain that was about 7/10 in intensity.  In January 2007, a new VA examination was afforded, showing range of motion as follows: 

Forward flexion
30 Degrees
Extension
10 Degrees
Right lateral flexion
20 Degrees
Left lateral flexion
20 Degrees
Right lateral rotation
30 Degrees
Left lateral rotation
30 Degrees

The Veteran was working as a crane operating instructor and the impact of his back disability on his employment was increased tardiness to work. 

The same month, the Veteran visited his outside provider and complained of low back pain, but the lumbosacral spine range of motion was normal. He did have some pain on motion. A May 2007 record shows extension and forward flexion was decreased (exact measurements were not given). 

Records show the Veteran was in a motorcycle accident in October 2008, but an X-ray taken the same month showed no acute osseous abnormality; osteophytes were noted. 

In March 2009, the Veteran visited his outside provider and complained of low back pain. He was sent to get an MRI the following month; it noted degenerative disc disease of L4-5 and L5-S1. The amount of high signal in the L5-S1 central annular tear had decreased. 

In June 2009, a VA examination of the spine showed reports of fatigue, decreased motion, stiffness, weakness, spasms, and pain. He also had flare ups a few times per week. The spine looked normal upon inspection, but there was an antalgic gait. There were no abnormal spinal curvatures. Objectively there was guarding, pain with motion, tenderness and weakness. There was no spasm, guarding or tenderness that was responsible for abnormal gait or contour. A motor examination and reflexes were normal. Range of motion was as follows: 

Forward flexion
50 Degrees
Extension
10 Degrees
Right lateral flexion
15 Degrees
Left lateral flexion
15 Degrees
Right lateral rotation
15 Degrees
Left lateral rotation
15 Degrees

There was objective evidence of pain on active range of motion and following repetitive motion, but there were no additional limitations after three repetitions of range of motion. He lost less than one week in the past year due to his back. Pain affected his ability to complete his job functions sometimes and when in pain he needed someone else to help or needed assistance with some projects and had to rest. 

In November 2009, the Veteran submitted a note from his treating physician, Dr. F. He had a history of chronic low back pain. His symptoms had been unchanged and persisted at the same level over the last several years. He continued to take medication for his symptoms. 

In February 2011, Dr. F. noted the Veteran had low back pain and decreased range of motion. The range of motion measurements provided by physical therapy were as follows (lowest range with pain noted):

Forward flexion
10 Degrees
Extension
1 Degrees
Right lateral flexion
10 Degrees
Left lateral flexion
9 Degrees
Right lateral rotation
15 Degrees
Left lateral rotation
10 Degrees

He was seen for the purpose of recording his range of motion. 

The Veteran was given a new VA examination in October 2012. He reported having some flare ups. Range of motion was as follows; there was no objective evidence of painful motion shown. 

Forward flexion
60 Degrees
Extension
15 Degrees
Right lateral flexion
20 Degrees
Left lateral flexion
20 Degrees
Right lateral rotation
30 Degrees
Left lateral rotation
30 Degrees

There was no change in measurements after repetitive motion. Functional loss included less movement than normal, incoordination, pain and interference with sitting, standing and weight-bearing. He had tenderness of the back and guarding that did not result in abnormal contour. Muscle strength and reflex testing were normal. He had no atrophy. He did not have IVDS. He used no assistive devices. He did have arthritis and a past vertebral fracture resulting in a 5 percent loss of a vertebral body. The functional impact impaired his ability to mount heavy equipment and impacts his sitting while he was working on rough terrain. 

Analysis

As noted above, the propriety of the rating reduction turns on whether there was a reexamination disclosing improvement in the disability. As the rating was in place for less than five years such findings regarding material improvement under the ordinary conditions of life and work are not necessary. See 38 C.F.R. § 3.344(c) (2014). 

The June 2009 VA examination clearly shows substantial improvement when compared to the January 2007 examination, in that the range of forward flexion was to 50 degrees where as it was at 30 degrees at the prior examination. Another VA examination in October 2012 showed flexion to 60 degrees, further demonstrating improvement compared to the January 2007 results.  

The Board notes a physical therapy record dated in February 2011, showing forward flexion was only to 10 degrees at best.  Overall, however, such record is less thorough than the VA examinations and the finding of reduced flexion appears to be too disparate from other results of record (including even the January 2007 finding that prompted the increased rating) to be deemed a reliable indicator of his disability picture.  While Dr. F. stated the Veteran's disability had not changed, he did not address the evidence, to include range of motion measurements, showing improvement since March 2006, the physical therapy record notwithstanding. 

In sum, the Board finds that the totality of the evidence shows overall improvement in the disability. The two VA examinations showing improvement are altogether more comprehensive in scope than the physical therapy record and note from Dr. F. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The physical therapy record does not provide context for the range of motion measurements in the way that the examinations do (detailing them before and after repetition, discussing daily symptoms and addresses functional impairment). In sum, the reduction in August 2009 was proper because it was based on re-examination showing improvement in the service-connected back disability. 


ORDER

The reduction of the rating from 40 percent to 20 percent for the service-connected low back disability, effective on July 1, 2010 was proper; the appeal is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


